Title: From James Madison to William C. C. Claiborne, 18 November 1805
From: Madison, James
To: Claiborne, William C. C.


          
            Sir.
            Department of State, November 18th: 1805.
          
          You will find enclosed a list of your letters which remain unacknowledged.
          From the public papers you will have learnt the unfavorable result of the negotiations for the settlement of the controversy with Spain. In truth Mr. Monroe left Madrid without being able to accomplish any object of his mission; the councils of Spain obstinately rejecting our demands & declining not only to accept our proposals of compromise, but to offer any of their own. Under such appearances of an obstinate and unfriendly temper on her part, heightened by the reinforcements lately landed at Pensacola, the similar movements reported to have taken place on the western frontier accompanied by the violent and predatory acts committed by the Spanish troops in that quarter, as communicated to the Secretary of War by Dr. Sibley, the President has come to the resolution, that the Marquis Casa Calvo and all other persons holding commissions or retained in the service of His Catholic Majesty should be ordered to quit the Territory of Orleans as soon as possible. As the pretext for the Marquis remaining as a Commissioner for delivering possession has ceased, or seems to be exchanged for another arising from his character of Commissioner for settling limits, it may be proper to remark that he has never been accredited in any such character and that no arrangement has ever been proposed to us for setting such a Commission on foot, that the Marquis and nearly all his attendants are military characters, some of them of considerable rank, and that as long as such a difference of opinion continues respecting the lines to be run, there can be no necessity for the commission. You will therefore lose no time in notifying the Presidents order upon this subject to the Marquis and through him to the persons whom it comprehends, in such terms as may leave no room for a further discussion, and as whilst they are attempered to the present state of things may not wear the aspect of hostility. In what manner the relations between the United States & Spain may be affected by the views of Congress on the subject will be known at the approaching Session. With them also it will lie to extend the intermediate provisions for the safety of the Country, in case the new posture of things in Europe should draw Spain into manifestations of a readiness to terminate the difference with us on reasonable & amicable grounds. I am &c.
          
            James Madison.
          
        